The Law Offices of Jacob Aronauer
225 Broadway, 3 Floor
New York, New. York 10007
(212) 323-6980
jaronauer@aronauerlaw.com

April 6, 2020

VIA ECF

Magistrate Judge Arlene R. Lindsay
United States District Court
Eastern District of New York

814 Federal Plaza

Central Islip, New York 11722

Re: Jordan v. JVR Car Wash Inc, et al.

Case No. 18-cv-2430 (SJF)(ARL)
Dear Magistrate Judge Lindsay:

This letter is respectfully submitted on behalf of Plaintiff to enforce the

term sheet signed

by the parties. On January 31, 2020, the parties entered into a term sheet. The parties, though,

were unable to agree on the language of the settlement agreement. A copy 9
annexed as Exhibit A.

f the term sheet is

Plaintiff requests approval of the settlement, per the Second Circuit’s decision in Cheeks
v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), as Plaintiff's claims arise under the

Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”). P
agreement is annexed as Exhibit B.

‘The terms of the settlement are as follows. Defendants will pay a total

laintiff’s proposed

of $55,000 before

interest. Each month, Defendants will pay $1,000 with 8% interest pursuant to the amortization

schedule which is annexed as schedule “A” to the settlement agreement. As
though, Defendants will have the opportunity to make a lump sum payment of
any prior installment payments.

As a means of security, the individual Defendants both personally an!
corporate defendant signed affidavit of confession of judgments for 1.5 the
minus any prior payments made by Defendants.

Pursuant to the terms of the settlement agreement, if Defendants elect
payments, Plaintiff's counsel will retain $17,669.84 in fees and $1,990.48
Defendants pay in one lump, Plaintiffs counsel will retain $16,003.17 in fees
expenses.

discussed below,

settlement amount

in expenses. If
s and $1,990.48 in

 

$50,000.00 minus

d on behalf of the |

to make monthly ;

 
Magistrate Judge Ariené R. Lindsay ~
April 6, 2020
Page 2

 
 
  

As a general matter, a district court may enforce, on a motion, a settlement agreement
reached in a case that was pending before it. Palmer v. County of Nassau, 977 F. Supp.2d 161,
166 (E.D.N.Y 2013). In addition, “settlement agreements to end litigation are strongly favored by
courts and are not lightly to be cast aside. Willgerodt, on Behalf of Majority of Majority Peoples’
Fund for 21% Century, Inc. v. Hohri, 953 F. Supp. 557, 560 (S.D.N.Y, 1997). This applies to term
sheets.

The fact that the parties contemplated a second more formal document is not grounds for
the court not enforcing the settlement agreement.

A preliminary agreement is binding, despite the desire for a later formal document, ‘when
the [Parties have reached complete agreement {including the agreement to be bound) on
all issues perceived to require negotiation. Such an agreement is preliminary only in form
only in the sense that the Parties desire a more elaborate formalization of the agreement.
The second stage is not necessary; it is merely considered desirable.” (¢mphasis added).

Hostcentric Technologies, Inc., v. Republic Thunderbolt, LIC, 2005

.. Dist. LEXIS
1130, at * 5 (S.D.N.Y. June 9, 2005). .

The grounds for enforcing the term sheet are clearly established. The term sheet does not
state that it is an interim and non-binding agreement. Suarez v. SCF Cedar, LLC, 2016 U.S. Dist.
LEXIS 24064, at * 4 (S.D.N.Y. Mar. 14, 2016). The term sheet lists the monetary terms. Id. The
term sheets also contains a provision which states that the parties were to provide a more
formalized agreement. Id. In short, the facts of this case are analogous to Surarez where the Court
found that the term sheet was a binding agreement.

Also, similar to Surarez, Plaintiff is forced to seek the intervention of the Court to finalize
the settlement due to the difficulties with opposing counsel. As noted earlier, due to Defendants”
failure to respond to Plaintiff's proposed edits, an extension was required (dkt 096). Now,
Defendants refuse to work with Plaintiffs in good faith. Since Plaintiffs earlier|letter, Mr. Kataev
has refused to meet and confer with respect to the settlement agreement over the phone. Mr.
Kataev’s e-mail to Plaintiff's counsel refusing to meet and confer is annexed as Exhibit C. And
once again, Mr. Kataev has threatened sanctions. Annexed as Exhibit D is
recent threat of sanctions. And Mr. Milman, who is Mr. Kataev’s supervisor at Defendants’ law
firm and is listed as an attorney on record, refuses to respond to Plaintiffs counsel. Annexed as
Exhibit E are e-mails from this office to Mr. Milman that went unanswered.

Plaintiff is mindful of the fact that the Court—more than ever--is under tremendous time
pressure. Unfortunately, though, as the above reflects, this motion was necessary. Plaintiff
informed Defendants that if they were not able to agree to the settlement terms by close of business

~ April 2, 2020, we would be forced to make this application. As noted earlier, Defendants’ response
was to once again threaten sanctions.

r. Kataev’s most
Magistrate Judge Arlene R. Lindsay
April 6, 2020
Page 3

Claims and Defenses

It is submitted that there are a number of factual and legal disputes between the parties
which could ultimately impact Plaintiff's ability to prevail if this case would have proceeded to

dispositive motion practice or to trial.

 

Plaintiff commenced this action seeking unpaid wages pursuant to the FLSA and NYLL,

as well as damages for alleged wage notice and wage statement violations. Plai
worked at Defendants from approximately 2009 until March 2018. Plaintiff

   

iff alleges that he
her alleges that

he worked between 4, 5, or 6 days a week at varying times during his employment with Defendants.
- Plaintiff alleges that Defendants failed to pay him the required minimum and overtime wage rates

for all hours worked, retained his gratuities, and failed to supply Plaintiff with the notices required

under NYLL.

One of the pivotal issues in this case was whether, under the NYLL Wag
Act, Defendants sufficiently informed Plaintiff that Defendants were impo
reduction against Plaintiff's hourly salary. Defendants maintain that they c

 
   

Theft Prevention
ing the tip credit
complied with this

statute while Plaintiff argued that Defendants failed to properly inform him and therefore

Defendants could not apply the tip credit to his wages.
Defendants deny any wrongdoing and liability.

Defendants also deny the willfulness of any alleged violations under the

See Donovan v. Carls Drug Co., 703 F.2d 650, 652 (2d Cir, 1983) (“Employer

FLSA and NYLL,
s willfully violate

FLSA when (1) they know that their business is subject to FLSA and (2) their practices do not
conform to FLSA requirements.”). Defendants would seek to prove that they paid Plaintiff for all
work performed, that the method(s) of payment were understood and agreed upon by the parties,

and all payment practices were in good faith and with the belief that they were

not in violation of

the FLSA, NYLL, or other associated guidelines. Plaintiff, on the other hand, would seek to prove
that any alleged violations were willful and that any purported intention to comply with the wage

& hour laws was not done pursuant to the letter or spirit of the FLSA and NYL

Finally, Defendants represent they could not withstand a greater finan:

L,

cial exposure than

the compromise proposed here. Defendants’ counsel discussed with Plaintiif’s the amount of

income Defendants received and their ability to withstand a large judgment

Consistent with

- Defendants financial issues, Defendants can only pay approximately $1,0000 a month. Defendants

have told Plaintiff that if they are able to pay the tmp sum of $50,000 it will
able to achieve a loan.

only be if they are

In light of the foregoing disputes and the risks associated therewith, the parties agreed to

settle the case to avoid further litigation, motion practice, and trial.

The Settlement Terms

If Defendants pay the settlement over 55 months, ‘the parties have agre
listed below:

 

ed to the payments |

 
Magistrate Judge Arlene R. Lindsay

April 6, 2020

Page 4
° Plaintiff: $35,339.68
e Attorneys’ fees and expenses: $19,660.32

If Defendants pay the settlement in one lump within the defined time period, the parties have

agreed to the payments listed below:

Plaintiff:
Attorneys’ fees and expenses:

$32,006.35
$17,993.65

Plaintiff requests that all payments be made to Plaintiff half by 1099

and half by W-2.

Plaintiff sought liquidated damages for his unpaid wages—thus validating his position to be paid

haif 1099. As the Court is aware, in FLSA cases it is-standard practice for th

e parties to divide

payment to the plaintiff(s) half 1099 and half W-2. As set forth in the proposed settlement

agreement, Plaintiff agrees to indemnify Defendants for any tax related issues.

The parties believe this settlement to be a fair resolution to this litig
aforementioned disputes about the value of Plaintiff's claims.

Plaintiffs counsels expenses are as follows:

Filing Fee: $400

Service on Defendants: $165 a

Jacob Aronauer round trip train ride from Penn Station to Syosset Station
individual Defendant: $28.00!

Katheryn Filgate train ride from Penn Station to Great Neck Station to Pla
$12.50.

Katheryn Filgate: Lyft from Long Island to subway station: $19.13
Katheryn Filgate: Subway ride: $2.75.

Veritext invoice deposition of James Bianchi: $1, 088. 10

Veritext invoice deposition “bust” of Victor Bianachi: $275.00.

The Settlement Should be Approved

ation, due to the

for deposition of

ntiff’s deposition:

The standard for approval of FLSA settlement is well-established in the Second Circuit.
As stated by the Court in Serebryakov v. Golden Touch Transp. of NY. Inc., No. 12-3990

(NGG)(RER), 2013 WL 3364393, at *2 (E.D.N.Y. 2013), “[i]n the absence of|

a certified class, a

district court typically considers the following factors to determine whether a settlement of

individual FLSA claims is reasonable: (1) the complexity, expense, and

likely duration of

litigation; (2) the stage of the proceedings and the amount of discovery completed; (3) the risks of

establishing liability; (4) the risks of establishing damages; (5) the ability

 

! Jacob Aronauer took a car service to the deposition of the individual Defendant and the train
City. This office, though, will only seek reimbursement for the cost of the train rides. Kathery
' took a car service to the deposition of Jordan but is not secking reimbursement for the car serv
Syosset.

4

 

of defendants to

back to New York
n Filgate likewise
ce from Manhattan to

 
Magistrate Judge Arlene R. Lindsay
April 6, 2020
Page 5

 
 
 
 

withstand a larger judgment; and (6) the range of reasonableness in light of|the best possible
recovery and all the risks of litigation.” /d at *2 (citations omitted). See also Diaz v. Scores
Holding Co., No. 07-8718 (THK), 2011 WL 6399468, at *2 (S.D.N.Y. 2011)/("Courts approve
FLSA settlements when they are reached as a result of contested litigation to resolve bonafide
disputes... Typically, courts regard the adversarial nature of a litigated FLSA case to be an adequate
indicator of the fairness of the settlement. If the proposed settlement reflects a reasonable
compromise over contested issues, courts will approve the settlement”)(citations omitted).

Based on the bona fide disputes as to the value and viability of Plaintiff's claims, as well
as the inherent risks of trial, the parties respectfully submit that the Settlement Agreement
represents a fair and reasonable settlement of Plaintiff’s claims in this action.

As set forth above, Defendants contend that Plaintiff is not owed any unpaid wages or other
amounts. However, Defendants realize that there is the potential risk for significant expenses and
liability if this case is not settled. While Plaintiff believes he would prevail |on his claims, he
acknowledges that he faces significant risk in establishing liability and damages should this case
proceed. Plaintiff is cognizant of the risks and uncertainty of protracted litigation, motion practice,
potential appeals, and other factors that might affect his ability to recover on |any of the claims
asserted in this action, including the Defendants’ inability to withstand a larger judgment, given
their financial situation.

It is respectfully submitted that approval of this settlement is warranted because it is the
product of arms-length negotiations between parties represented by knowledgeable and
experienced counsel who focus their respective practices on wage and hour litigation. Wolinsky v.
Scholastic, Inc., 900 F.Supp.2d 322 (8.D.N. Y. 2012). Throughout the course of those negotiations,
the parties shared their respective views.on the validity and potential value of the claims, and
ultimately reached a deal that both sides felt, given the risks associated with protracted litigation,
was a fair compromise. Indeed, after several rounds of negotiation between counsel, including the
exchange of documentary evidence, the parties arrived at a settlement amount of $55,000.00 to
resolve all claims, including attorney’s fees. Settlement at this stage. of the case for this amount
unquestionably constitutes the most efficient and effective conclusion to this litigation for all
parties.

The settlement agreement submitted for approval is in line with the mandates of Cheeks.
The Agreement does not contain a confidentiality provision, a release of NYLL and FLSA claims
up to the date of the signing of the Agreement and Plaintiffs’ attorneys’ fees will be 33.33% of the
total settlement after expenses.

Courts in the Second Circuit typically approve attorneys’ fees in the |range of thirty to

thirty-three and one-third percent in FLSA cases. See Santos v.. El Tepeyac Butcher Shop, Inc.,
2015WL 9077172, at *4 (S.D.N.Y. Dec. 15, 2015); Thornhill v. CVS Pharmacy, Inc., 2014 WL
1100135, at * 3 (S.D.N.Y. March 20, 2014). Courts in this circuit have also held that the one-third
contingency fee satisfies the broad remedial purpose of the FLSA and NYLL. See Khait v.
Whirlpool Corp., No. 06-6381 (ALC), 2010 WL 2025106 6. D.N.Y. 2010).

 
Magistrate Judge Arlene R. Lindsay
April 6, 2020
Page 6

To this end, Plaintiff's counsel represents clients (the present plainti

ff included) on a

contingency-fee basis, calculated during this case at 33.33% percent after expenses This was the
rate agreed upon by Plaintiff and counsel at the outset via aretainer agreement. To date, Plaintiffs’ -
counsel bore all costs of litigation without compensation of any kind as his fee has been wholly
contingent upon the result achieved. It is submitted that attorneys’ fees are fair and reasonable.

Conclusion

. In light of the foregoing, Plaintiffrespectfully submits that the proposed
is fair and reasonable, and further, that the terms of the settlement agreement
requirements under the FLSA and NYLL. Plaintiff respectfully request that the
settlement,

We thank the Court for its time and consideration.

Respectfully submitted,

   

settlement amount
comport with the
Court approve the

THE'LAW OFFICES OF JACOB ARONAUER.

Bel-—

 

  

Jacob Aronauer
Enclosure

ce: All Counsel (via ECF)

 
Case 2:18-cv-02430-SJF-ARL Document 99_ Filed 04/06/20 Page 7 of 28 PagelD #: 634)

4
i
i

EXHIBIT A_

;
I
i
i
{

 
OE a te el el en

EASTERN DISTRICT OF NEW YORK - |
a : xX

ELIAS DE JESUS JORDAN, on behalf of himself and
others similarly situated, a

art an

: Case No.: 2:18-cv-2
Plaintiff,
~against- ‘SETTLEMENT TE
JVR CAR WASH, INC. d/b/a GLEN COVE CAR
WASH, JAMES BIANCHI, VICTOR DOE (LAST
NAME UNKNOWN) and RICHARD CAMPBELL,
individually, —

Defendants.

The parties hereby agree to settle this case on the following terms:

1) This is an agreement to agree, based’on a fuily drafted and executed settleme:

release in accordance with the Cheeks factors, which will be subject to and condit
approval, :

 

2) The Defendants make no admission of liability.

3) The Plaintiff shall receive from the Defendants, in full and final settlement of

430 (SJF) (ARL)

‘RM SHEET

nt agreement and
oned upon Court

the claims raised

in this case {together with attorneys’ fees and costs), the amount of $55,000.00 payable at

$1,000.00 per month until paid in full together with annual interest of eight perc

ent (8%) running

from March 1, 2020 provided the Court approves the settlement, payable together with each

monthly principal payment, on the condition that the Defendants have the option ~ for eight (8) |

months following settlement approval — to make a lump sum payment totaling $50,000.00 less all

monies already paid for the life of this settlement. If such payment is made, al
principal and interest obligations shall be waived and released.
amortization schedule will be provided with the settlement agreement.

4) Subject to a notice and cure period of ten (10) days (to be further detailed in

I such additional

A payment-and-interest

a fully executed

settlement agreement and release), Plaintiff reserves the right to accelerate the full remaining
balance due plus 150% liquidated damages of the outstanding balance on the settlement due (by

way of example only, if $30,000 is still owed when Defendants fail to cure,
$45,000). The Defendants are only entitled to five (5) notice and cure periods o

they would owe
ver the course of

this settlement agreement. Should the Defendants default a sixth time, there will be no further

notice and cure periods, and the outstanding balance due shall be accelerated. Th
provisions apply in this event, as well.

e same foregoing

5) Defendants, both individually and on behalf of the corporation, shall provide confessions of

judgment to secure the payment obligation referenced herein.

6) Defendants shall draft the settlement agreement and Plaintiff shal] draft the parties’ joint motion

for settlement approval to be exchanged with each other in submission of same.

Dated: , 1/31/2030,

Plaintiff
_ By his attorneys, as attorney-in-fact

1/31/2020

Sg

Delendants

  

——

N

By their attorneys, as attorneys-in-fact

 
Case 2:18-cv-02430-SJF-ARL Document 99 Filed 04/06/20 Page 9 of 28 PagelD #: 636)

EXHIBIT B.

 
SETTLEMENT AGREEMENT AND RELEASE

This is a Settlement Agreement and Release (“Agreement”) between JVR Cat Wash, Inc. (hereinafter
“SVR” or the “Corporate Defendant”), James Bianchi (hereinafter “James”), and Victor Doe a/k/a Victor
Bianchi (hereinafter “Victor”) (James and Victor hereinafter the “Individual Defendants”), and the Corporate
- Defendant’s parents, subsidiaries, affiliates, successors, assigns, divisions, past and present officers, owners,
shareholders, directors, principals, employees,.forrner employees, representatives, service providers, counsel,
and/or agents (whether in their personal or official capacity), and each of their respective successors and
assigns, on the one hand (collectively, the “Defendants”), and Elias de Jesus Jordan Carias (hereinafter
“Plaintiff” or “Jordan”), on the other hand. The Defendants and Jordan may each be referred to as a “Party,”
or together, be referred to herein as the “Parties.” This Agreement is effective as of the date on which itlis
executed by all Parties (the “Effective Date”),

WHEREAS, Plaintiff has commenced an action against Defendants in the United States District

_ Court for the Eastern District of New York (hereinafter the “Court”) styled as Elias de Jesus Jordan v. JVR
Car Wash, inc., ef al., Case No.: 2:18-cv-2430 (SJF) (ARL), alleging wage and hour violations under the Fair
. Labor Standards Act (hereinafter “FLSA”) and the New York Labor Law (hereinafter “NYLL”). |

 

i
i

WHEREAS, Defendants deny that they failed to properly pay Plaintiff; and
WHEREAS, the parties entered into a term sheet annexed as Exhibit A;

WHEREAS, the Defendants and Jordan desire to fully and finally resolve all differences between them
on the terms and conditions hereinafter set forth;..

NOW THEREFORE, in consideration of the mutual promises of the Parties, the receipt and
sufficiency of which the Parties hereby acknowledge, having -been represented by counsel and the Parties
intending to be bound, do hereby agree as follows: "

1. Non-Admission. This Agreement is entered into mutually in order to avoid the costs,
uncertainty, and vexation of litigation. The terms set out in this Agreement are a compromise settlement ‘of
disputed claims, the validity, existence or occurrence of which is expressly disputed by the Parties. This
Agreement shall not be admissible evidence in any judicial, administrative, or other legal proceedings for
any reason except to enforce the terms of this Agreement.
2. Consideration. . |
a. The Parties are in agreement that Plaintiffs counsel expended $1,990.48 in expenses .

and this amount is approved among the parties,
b. In consideration for Jordan’s execution, compliance with, and non-revocation of this
_ Agreement, the Defendants agree to pay Jordan the gross! amount of Fifty Five

Thousand. Dollars and 00/100 Cents ($55,000.00) (“Settlement Payment), subject ‘to

the payment plan and/or discount for a lump sum payment as set forth below, as well:

as payroll deductions for taxes for the W-2 Check (as hereinafter defined), and of
which a total amount of $19,660.32 will be apportioned to attorneys’ fees and costs

(“Fee Payment”) and the total amount of $35,339.68 will be apportioned to Jordan

(Jordan Payment”). 7

 
3
4
4
p

i.

%) interest pursuant to
The interest begins ‘to

Each monthly payment shall be payable with eight percent (§
the amortization schedule annexed hereto as Schedule “A.”
accrue on March 1, 2020 pursuant to the term sheet.

equal installments ‘of
interest as calculated in
, with three (3) checks
etc.) as follows: (i) the
sus Jordan in the gross
ond check (the “1099
n the gross amount of
dan Payment); the Fee

The Settlement Payment shall be made in fifty-five (55)
$1,197.80 per month (equivalent to $1,000.00 per month plus
Schedule A) until paid in full, beginning on March 1, 2020
each month on the first of the month (e.g., April 1", May 1°,
first check (the “W-2 Check”) will be payable to Elias de Je
amount of $384.81 with applicable withholdings; the sec
check”) will be payable to Elias de Jesus Jordan via 1099 j
$384.82 (the 1099 check with the W-2 check comprise the Jor

Payment and the third check will be made payable to The
Aronauer (hereinafter “Plaintiff’s counsel”) via 1099 in the gr
(the “Fee Payment”). Except as may otherwise set forth in this

Law. Offices of Jacob
oss amount of $428.17
Agreement, all checks

- will be delivered to Jordan’s counsel at The Law Office o

f Jacob Aronauer, 225
Broadway, 3“ Floor, New York, NY 10007. :

” to approval shall be
nsel’s escrow account,
as this Agreement jis
= House. Inc., 796 F.3d
1 Order approving this
fendants’ counsel shall
> Jordan Payments held
x purposes in the W-2

Each monthly payment of $1,000.00 plus interest made prio
made by a single check ‘and deposited in Defendants’ cou
which will be held by Defendants’ counsel until such time
approved by the Court pursuant to Cheeks v. Freeport Pancaké
199 (2d Cir, 2015). Within fourteen (14) days of receipt ar
Agreement as fair and reasonabie consistent with Cheeks, De
issue one (1) check for the Fee Payment and two checks for thé
in escrow to Plaintiff's counsel; any money withheld for tas
check shall be returned to the Corporate Defendant for ren

and/or state taxing authorities as required by law.
Each monthly payment made afier approval will be sent pursua

Notwithstanding anything contrary in this Agreement, for
months after this Court approves this Agreement, the Defenda
- make a lump sum payment equal to Fifty Thousand and 00/1¢
principal and interest paid to date consistent with the terms s
executed Settlement Term Sheet annexed hereto as Schedule
Defendants make this election, notice shall be sent to Plaint

same together with the three checks in an amount consistent w

calculation of how the payment was derived.

Jordan’s counsel must submit executed IRS Form W-

Identification Number in order to receive the Settlement Pay
may be submitted electronically together with Plaintiff's exec
Agreement.

Jordan agrees and affirms that the Settlement Payment sha

amount of monetary consideration, inclusive of attorneys’ fees
him under this Agreement and that Jordan will not seek any fu

any other claimed unpaid wages, wage supplements, injuri

2

nittance to the federal

it to | 2(d), supra. :

a period of eight (8)
ints reserve the right to
0 ($50,000.00) less all
et forth in the parties’
“B.” In the event the
ifs counsel regarding
ith this provision and a

9s. with a Taxpayer
ment, a copy of which
1ted counterpart of this

i

I] constitute the entire
and costs, provided to
rther compensation for
es, damages, costs, or

1

 
Claims Released by Jordan,

a.

 
 
 
 
 

disbursements, in connection with any of the matters encompassed in this agreement
or any aspect of Jordan’s relationship with the Defendants. |

Upon receipt of the Settlement Payment, Jordan agrees, affirms, and acknowledges
that he will be paid all wages and wage supplements and all other amounts owed:to
him, inclusive of attorneys’ fees and costs, for any reason by the Defendants.

Jordan will be issued a W2 and a Form 1099 and his counsel will also be issued a
Form 1099. Jordan further agrees that he shail be responsible for payment of all
personal taxes that may be due as a result of the Settlement Payment. Jordan
understands. and agrees that no representation is made by or on behalf of the
Defendants regarding tax obligations or consequences that may. arise from this
Agreement. Further, Jordan agrees to indemnify and hold harmless the Defendants
from and against all liens, liabilities, interest and penalties that may be assessed
against or incurred by them as a result of not deducting taxes or other withholdings ‘or
satisfying any liens or judgments against Jordan on the Settlement Payment.

a. In exchange for the Settlement Payment and for other good and valuable
consideration, receipt Plaintiff, for himself, his heirs, executors, administrators,
successors and assigns and anyone who has or obtains any legal rights or claims
through him, forever waive any wage and hour claims wnder the Fair Labor
Standards Act and New York Labor Law against Defendants, their parent(s),
subsidiaries, affiliates, divisions, joint ventures and related entities and persons,
their successors and assigns, and their past and present directors, officers, agents,
attorneys, insurers or insurance carriers, owners, employees, and any fiduciaries
of any employee benefit plan or policy of and from any aid all claims that were
brought under the Fair Labor Standards Act and New York Labor Law and
supporting New York regulations (“Released Claims”).

Plaintiff represents that he is not aware of any other claims he may have against
Defendants including, but not limited to, the New York State Human Rights, Title
VI of the Civil Rights Act and the American with Disabilities Act.

Defendants likewise knowingly and voluntarily waive, release and discharge,
jointly and severally, Plaintiff of any and all claims they may have agaist
Plaintiff. —

This release and waiver of claims shall not be construed to impair Jordan’s right
to enforce the terms of this Agreement and does not include any claim which, asa
matter of law, cannot be released by private agreement. [Nor does this release
prohibit or bar Jordan from providing truthful testimony in any legal proceeding
or from cooperating with, or making truthful disclosures to, any local, state, or
federal governmental agency (for which Plaintiff will provide notice to Defendants’
4,

5.

to Defendants’ counsel via e-mail at emanuel@mllaborlaw.com and facsimile at (5
reserves the right to accelerate the full remaining balance due plus 150% liqui

Jordan’s Representations and Warranties.

acknowledges, and affirms as follows:

a.

counsel via facsimile or email within a reasonable time ne
calendar days), or filing a timely charge or complaint
participating in any investigation or proceeding conducted b

t exceeding seven (7)
with the EEOC, jor
y the EEOC regarding

any claim of employment discrimination. Notwithstanding the foregoing, with

respect to any claim that cannot be released by private agr

eement, Jordan agrees

to release and waive and hereby does release and waive his right (if any) to any

monetary damages or other recovery as to such claims,
brought on Jordan’s behalf, either individually or as part of;
any governmental agency or other third party.

including any claims
a collective action, by

This release and waiver of claims shall not be construed to impair Jordan’s right

to enforce the terms of this Agreement and does not include
matter of law, cannot be released by private agreement.

any claim which, as a
Nor does this release

prohibit or bar Jordan from providing truthful testimony in any legal proceeding
or from cooperating with, or making truthful disclosures to, any local, state, or
federal governmental agency, or filing a timely charge or complaint with the

EEOC, or participating in any investigation or proceedi
EEOC regarding any claim of employment discrimination.
foregoing, with respect to any claim that cannot be released
Jordan agrees to release and waive and hereby does release
any) to any monetary damages or other-recovery as to such

ng conducted by the
Notwithstanding the
by private agreement,
and waive his right (if
claims, including any

claims brought on Jordan’s behalf, either individually or as part of a collective

action, by any governmental agency or other third party,

Jordan hereby

that he has not filed or permitted anyone to file on his behalf, g
or claims for relief against the Defendants with any local, st
administrative agency other than the instant lawsuit;

that he has been paid and has received all compensation; wag
wage supplements, bonuses, commissions, leave, paid and un

benefits to which he may be due for any reason, except as provided in this

Agreement; and.

that he has. no known workplace injuries or occupational
provided and/or has not been denied any leave requested
Medical Leave Act.

represents, warrants,

i
i

ny complaints, charges
ate or federal court or

3
i

es, Overtime payments,
paid, paid time off and

{

diseases and has been
under the Family and

}

Default, Subject to a notice and cure period of ten (10) days, to be sent by Plaintiff's counsel

16} 328-0082, Plaintiff
dated damages of the

_ outstanding balance on the settlement due in the event Defendants fail to pay in accordance with this

Agreement and fail to cure. By way of example only, if $30,000 is still owed when
and fail to cure, they would owe $45,000. The Defendants are only entitled to fi
periods over the course of this settlement agreement. Should the Defendants default

4

Defendants fail to pay
ve (5) notice and cure
a sixth time, there will

 
 
 

be no further notice and cure periods, and the outstanding balance due shall be accelerated. The same
foregoing provisions apply in this event, as well. JVR, James, and Victor shall provide confessions iof
judgment to secure the payment obligation in this Agreement, which confessions are annexed hereto.as
Schedule “C.” a -

}

6. | Mutual Non-Disparagement. Jordan agrees that he shall not, dire ly or indirectly, at any
time, make any statement (whether written, oral, electronic, or otherwise) or otherwise take any action that

would or might reasonably be interpreted as harmful or disparaging to any of the Parties. For purposes of the
preceding sentence, “disparaging” shall mean any statement or communication, whether verbal or written,
that would tend to lessen the stature or standing of the Parties in the eyes of an rdinary and reasonable
person in the community, but will not preclude the Parties from making good faith statements in the context
of any judicial, administrative, arbitration, mediation or other legal proceeding. Defendants James ahd
Victor, individually, likewise agree not to mutually disparage Jordan.

7, Response to Inquiries on Employment. If a prospective employer of Jordan: contacts the
Defendants seeking an employment reference, the Defendants will only provide Jordan’s dates of

employment and his position held with the Defendants.

8. Breach of Agreement. The Parties agree that the United States District Court, Eastern
District of New York shail retain jurisdiction in the event of any alleged breach of this Agreement. *

9. Severability, The provisions of this Agreement are severable, I any provision of this
Agreement is held invalid, the invalidity shall not affect other provisions or application of the Agreement
that can be given effect without the invalid provision or application.

10. Non-Waiver. No waiver of any breach of any term or provision of this Agreement shall be
construed to be, or shall be, a waiver of any other breach of this Agreement. No waiver shall be binding
unless in writing and signed by the Party waiving the breach. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective heirs, successors, and permitted assigns :

41. Headings. The headings in this Agreement are for the convenience of the Parties and are not
intended to modify the terms of the Agreement.

12. Multiple Counterparts. This Agreement may be executed in two| or more counterparts,
each of which will be deemed an original, but all of which together shall constitute one and the same
instrument. Faxed and e-mailed scanned copies shall be effective and enforceable.

13. Representation by Counsel and Entire Agreement. This Agreement sets forth the entire

agreement between the Parties hereto, and fully supersedes any and all prior discussions, agreements or
understandings between the Parties. The Parties agree that this Agreement was drafted jointly by the Parties,
and therefore shall be construed according to its fair meaning, and not strictly fot or against any of the
Parties. Should any provision of the Agreement be declared or determined by any court to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be affected ereby and the illegal or
invalid part, term or provision shall be deemed not to be a part of the Agreement.| This Agreement shal]
survive the cessation or termination of any arrangements contained herein. Any change or modification jto
this Agreement shall not’ be effective unless in writing and signed by the party to) be charged with such
change or modification. os .
“that:

14,
the laws of the State of New York.

15,

a. They have been advised to and have carefully read and full

Applicable Law. This Agreement shall be governed by and interpre

Voluntary Agreement. By signing in the space provided below, the }

provisions of this Agreement;

b. Jordan was given at least twenty-one (21) days to review, co
Agreement and has consulted with his attorney of choice
Agreement;

c. This Agreement is legally binding, and by signing it, Jordan
giving up certain rights, including his right to pursue any claim
(inclusive of attorneys’ fees and costs) from the beginning o
this Agreement;

d. No promise or representation of any kind or character h
Defendants or by anyone acting on their behalf to induce Jc
Agreement, and Jordan has not been forced or pressured in
Agreement;

ted in accordance with
t
:

Parties agree and affinm
y understand all of the

nsider and execute this
before executing this
|

understands that he is
1s against the Releasees
[time until the date of

as been made by the
rdan to enter into this
any way to sign this

e. Through this Agreement, Jordan is releasing all of the Releasees from any and all

claims that he may have (inclusive of attorneys’ fees and costs) against the Releaseés

in exchange for the Settlement Payment described herein;

f. The Parties knowingly and voluntarily agree to all of the
Agreement, and intend to be legally bound by them.

I
terms set forth in this

1

 
 

Case 2:18-cv-02430-SJF-ARL Document 99

Filed 04/06/20 Page 160

f 28 PagelD #: 643

 

 

 

 

 

 

 

 

JVR Car Wash, Ine. :
By: DATE: / / |
James Bianchi }

Its: President
DATE: ___/ :

James Bianchi, individually
i :

| | DATE: _/ /

Victor Bianchi, individually
DATE: / |

 

Elias de Jesus Jordan Carias

|) STATE OF NEW YORK )

) 8s.:
| COUNTY OF NEW YORK )

On the day of

» 2020 before me personally appeared

personally known to me or proved to me on the basis of satisfactory evidence to b
-| name is subscribed to the within instrument and that by his signature on the inst
executed the instrument and that such individual made such appearance before the und

 

j
i

f
{-
i

Elias de Jesus Jordan

rument, the individ

lersigned.

 

e the individual whose

i
ual

;
t
2

 

NOTARY PUBLIC

 

 
” Schedule "A"

 

 

iL Payment Summary _

   

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

" ees Total Total .
‘Number of f Paymen semnly _- Principal Interest —- Total. Paid
a: ee Paid Paid. -
55 » _ $55,000.00 | $10,879.26 $65,879.26
Yearly Amortization |
Schedule

Payments. / : paid: ‘Balance ;
Year 4 (1- 12) $14,373.66 $10,347.61 $4,026.05 $44,652.39
Year 2 (13-24) $14,373.66 $11,206.45 | $3,167.20 $83,445.94
Year 3 (25-36) $14,373.66 $12,136.58 | $2,237.07 $24, 309.36
Year 4 (37-48) $14,373.66 $13,143.91 | $1,229.74 $8,165 Ad

Year 5 (49-55) $8,384.63 $8,165.44 $219.19 ; $0.00

Me yo $65,879.26. $55,000.00 $10,879.26

 

i
i
i
t
i
'

 

if Defendants exercise their option outlined in  2(f) of the Agreement after the Court
following will be owed by way of example and illustration only: -

 

early pay off in 6 months

Steere

Payments to
Pel tc

$7,186.83

 

amount*
. 50,000.00

. | * the above is an example of pay off in 6 months from March 2020. The employer can pay off any time h
through 8 after the Court approves the Agreement as fair and reasonable in order to receive the reduced

amount owed
$42,813.17

etween month 1
payment benefit.
ccordingly.

approves this Agreement the

 

if the pay off is during a month other than the 6-month calculation above, the amount will be prorated a

Schedule “C”

8.

 
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK .

 

 

x ‘
ELIAS DE JESUS JORDAN,
18-cv-02439 (SJF)(ARL)

Plaintiff, ‘

Affidavit of Confession of

-against- Judgment |

JVR.CAR WASH INC., d/b/a GLEN
COVE CAR WASH and JAMES BIANCHI
and VICTOR DOE a/k/a VICTOR BIANCHI,
Defendants.

x |

STATE OF NEW YORK ) \
}: ss:

COUNTY OF ) :

James Bianchi and Victor Bianchi, being duly sworn, depose and say!

1.

2.

James Bianchi is the president of VR Car Wash, Inc., located in Nassau County
Victor Bianchi is a co-owner of JV R Car Wash, Inc., located in Nassau County.

We have authority to sign on behalf of JVR Car Wash, Inc. and are duly authoriz

of confession of judgment on our own behalf and on behalf of JVR Car Wash, Inc.

We, James Bianchi and Victor Bianchi, individually, hereby confess judgment
judgment against ourselves and of JVR Car Wash, Inc. jointly and severally,

ed to make this affidavit

t

and authorize entry of
in favor of Plaintiff for

150% of the outstanding balance of the settlement due at the time that Defendants fail to pay and fail ito

cure, pursuant to the terms of the Settlement Agreement and General Re

tlease (the “Settlement

Agreement”), entered into and signed by Plaintiff and Defendants in the above-captioned proceeding,

together with statutory costs and pursuant to 28 U.S.C. §§ 1920, 1921, 1923, at

nd 1924; and reasonable

attorneys’ fees as determined by the Court incurred in entering and enforcing the | udgment and interest on
\

the judgment as provided in 28 U.S.C. § 1961.

This Confession of Judgment is for a debt justly due to Plaintiff pursuant to the Settlement Agreement. f

The Settlement Agreement arises out of the above-captioned action, which w

written agreement approved by the United States District Court, Eastern District of New York.

as settled. pursuant toa

t
4
i

I hereby represent our understanding that upon of JVR Car Wash Inc.’s breach of the Settlement
Agreement, subject to the notice and. cure period therein, Plaintiff shall have the unqualified right to cause
this Confession of Judgment to be docketed and entered in this Court as a judgment against JVR Car

Wash, Inc. and ourselves, jointly and severally.

 

\
Case 2:18-cv-02430-SJF-ARL Document 99 - Filed 04/06/20 Page 19 0

8. The original of this Affidavit of Confession of Judgment shall remain in the
counsel, The Law Offices of Jacob Aronauer, and the original shall be destroyed
payment obligations contained in the annexed Agreement and Release. Plaintif
affirmation to attorney stating that Defendants have fully satisfied the conditic
Settlement, that the Confession of Judgment has been destroyed. -

 

 

James Bianchi -
| Dated:
Sworn to before me this
day of , 2020
Notary Public
Victor Bianchi
Dated:

Sworn to before me this
day of , 2020

 

Notary Public

 

.  JVR Car Wash, Inc.

Its:

 

* Dated: .
- Sworn to before me this
day of , 2020

 

Notary Public

10-

f 28 PagelD #: 646

i
5
i
i

possession of Plaintiff's

| upon compietion of the

Fs attorney will send ian

ns of the Stipulation of
}

Ul

 
Case 2:18-cv-02430-SJF-ARL Document 99 Filed 04/06/20 | Page 200

EXHIBIT C

f'28 PagelD #: 647 °

i

 
The Law Offices of Jacob Aronauer Mail - Jordan

Case 2:18-cv-02430-SJF-ARL Document 99 Filed 04/06/20 Page 210

   

Jacob Aronaua:

 

 

Jordan . - —

area er,
|

Heal

 

416/20, 1:55 PM
if 28 PagelD #: 648

 

 

=<

Jacob Aronauer <jaronauer@aronauerlaw.com>
To: Emanuel Kataev <Emanuel@mllaborlaw.com>

Cc: Yale Pollack <ypollack@yalepollacklaw.com>, Sian Ricketts <sricketts@aronauerlaw. com>, Robert Milman

<rob@mmmilaborlaw.com>

Do you have the time today or tomorrow to discuss your edits to the
settlement agreement? Thank you.

fQuoted text hidden}

[Quoted text hidden}

https://mail.googie.com/mall/u/O?7ikebte8 3difefaview=pt&search =a,..-a*SAr-6920896370143732519&sim pl=msg-a%3Ar-

§920896370143732519

 

j
|

i-

Ved, Apr 1, 2020 at 11:00 AM

Page 1 of 1
The Law Offices of Jacob Aronauer Mail - Jordan 416/20, 1:55 PM

Case 2:18-cv-02430-SJF-ARL Document 99 Filed 04/06/20 Page 22 of 28 PagelD #: 64g

Jacob Aronauer <laronauer@aronauerlay

   

 

Jordan

 

. Emanue! Kataev <Emanuel@milaborlaw.com> | . Wed, Apr 1, 2020 at 11:01 AM
To: Jacob Aronauer <jaronauer@aronauerlaw.com> i.

Ce: Yale Pollack <ypollack@yalepollackiaw.com>, Sian Ricketts <sricketts@aronauerlaw.com>, Robert Milman |
<rob@mmmilaborlaw.com> . .

No. Revise and send back in redline. Thanks,

Emanuel Kataev, Esq.

Associate

Milman Labuda Law Group PLLC
Sent from my iPhone

[Quoted text hidden]

https://mail.googie.com/mail/u/O7ik=b1e83d1fefaview=pt&search=...-msg-1%3A16627828636415436308simpl=msg-f%3A14 62782863641543530 Page 1 of 1

 
The Law Offices of Jacob Aronauer Mail - Jordan - . oO , 4/8/20, 7:56 PM

   

  

so
e , . wacob Aronauer<laronauer@arcnaueraw
| . 4 fy oak

 

oe : soogle *

 

Jordan

 

 

Jacob Aronauer <jaronauer@aronaueérlaw.com> Ved, Apr 1, 2020 at 11 39 AM
To: Emanuel Kataev <Emanuel@mlilaborlaw.com>
Ce: Yaie Pollack <ypollack@yalepoillacklaw.com>, Sian Ricketts <sricketts@aronauerlaw. com>, Robert Milman

<rob@mmmlaborlaw.com>

=

Emanuel, , :

I find it unfortunate that you refuse to talk on the phone to discuss
the settlement terms.

“Annexed please find the revised settlement agreement and letter. os, D

As you know in these types of cases, it is standard for the Defendant
to pay the Plaintiff half 1099 and half W-2 so we do not accept this .
edit. As | noted to you twice, the term sheet calls for Defendants ©
to sign an affidavit of confession of judgment for 1.5 times the
amount owed so please don't try to change it for the 3rd time.

As reflected in the settlement agreement and letter, we need to make a
small payment calculation because we just got an invoice from Veritext
with respect to the cancellation of the second Defendant for $250.

| also kept in the part about the fact that Defendants have not
provided us with a copy of the deposition transcript. Its relevant ;
and the Court should know. Its a joint letter and we are allowed to
give our perspective.

lf we can't agree on the terms please let me know and Yale and | can
simply provide the Court with the term sheet and ask the Court to
uphold the agreement and fill in the terms. Thank you. i
- (Quoted text hidden]
[Quoted text hidden] / '

 

2 attachments

jy 2020.04.01 JVR Car Wash Settlement JA Edits.doc -
— 174K

 

2020.04.01 Settlement Application Letter.docx
“tl 90K

https://mail.google.com/mail/u/O?7ik=b1e8 3dtfef&view=pt&search=a...-a%3Ar-4766076884372184017asimplamsg-a%3Ar-4766076884372184017 Page 1 of 1

 

 
L
Case 2:18-cv-02430-SJF-ARL Document 99 Filed 04/06/20 Page 24 of 28 PagelD #: 651

i

EXHIBIT D

 

 
. oo .
» The Law Offices of Jacob Aronauer Mail - Jordan 4/3/20, 11:37 AM.

 

Ey gro gs, f GA ora gay tomy x ae ge gat | gadis ay te ia a ee Eatery my 8 A deans oe ara y he
waced Aronauer <akonauer@eronguerlaw.com:
i

 

Jordan

Emanuel Kataev <Emanuel@nillaborlaw.com> . | Wed, Apr 1, 2020 at 12:04 PM
To: Jacob Aronauer <jaronauer@aronauerlaw.com> re

Cc: Yale Pollack <ypollack@yalepollacklaw.com>, Sian Ricketts <sricketts@aronauerlaw.co m>, Robert Milman
<rob@mmmilaboriaw.com> ;

Jacob:

}
‘
}

It is not standard and we do not agree for Plaintiff to receive half of his settlement money as a 1099. it will be paid
. Solely as wages. .
You misrepresent reality and show what an imbecile you are by clairning that | have changed something twice when | -
only changed it once, and told you on March 9, 2020 that if our term sheet says something different, we will honor that
amount. In that regard, stop misrepresenting reality and please speak truthfully.
With respect to expenses, that's fine, but we will be deducting the amount of the deposition transcript since you have ,
repeatedly failed to provide us with same despite repeated demands. Send us the transcript by today or we will
remove that expense. We will provide you your client's transcript upon receipt of ours.

i
}
i
i

With that said, | will review and revise both attachments now.
You cannot enforce the term sheet because it is an agreement that calls for a fully drafted settlement agreement,
Defendants reserve all rights to seek sanctions, atiorneys fees, and costs should you take the misguided step of
pursuing such a frivolous motion when the black and white terms of the term sheet do not give you that right.

Thanks,

Emanuel Kataev, Esq.
- Associate o |
Milman Labuda Law Group PLLC .
3000 Marcus Avenue, Suite 3W8 7
Lake Success, NY 11042-1073
(516) 328-8899 (office)
(516) 303-1395 (direct dial) | 1
(516) 328-0082 (facsimile) ; !
emanue!@milaborlaw.com

This message and its attachments may contain confidential information that is legally privileged. If you are not the
intended recipient, you are hereby notified that any printing, copying, forwarding, or saving of this message is strictly

_ prohibited. If you have received this email in error, please notify the sender immediately and delete the message and
any attachment from your system. i.

i
{

[Quoted text hidden]

i
|
}
i

https://mall. google.com/maiiju/07ik=b1e83d1fetBview=pt&searchna...=-msg-1%3A1662786820896747561&simpl=meg-%3A1662786870805767561 Page 7 of 1

 
Case 2:18-cv-02430-SJF-ARL Document 99 Filed 04/06/20 Page 260

EXHIBIT E.

f 28 PagelD #: 653

 
_ . Tne Law Offices of Jacob Aronauer Mail - JORDAN 4/3/20, 11:34 AM

ij
!
i

      

 

 

: ie an :
biel Me id VEGOD ATGNAUS? sarong uenQeronauerilw.care™
yong | | : } | i
JORDAN | | |
7 message , woe, (
; |

 

Jacob Aronauer <jaronauer@aronauerlaw.com> 2 | Wed, Apr 1, 2020 at 14:17 AM ~~
To: Robert Milman <rob@mmmiaborlaw.com> . pS |

Robert,
You called me up asking to resolve it and | worked with you.. You went

to Yale's office and we worked with you. But when | reach out to you
-1 can't get a response. Please.

 

Jacob Aronauer, Esq.
The Law Offices of Jacob Aronauer
225 Broadway, 3rd Floor _
New York, New York 10007 : | mo
(P) (212) 323-6980 . ,

~« (F) (212) 233-9238

- 107 Avenue |
Brookiyn, NY 11230
(P) (212) 323-6980

101 Hudson Street f
21st Floor 1
Jersey City, New Jersey 07302 :
(P) (201) 591-1971

906 South Street - |
Peekskill, New York 10566 | !
(P) (212) 323-6980

To ensure compliance with requirements imposed by the IRS, we inform
you that any U.S. federal tax advice contained in this document
(including any attachments) is not intended or written to be used, and
cannot be used, for the purpose of (i) avoiding penalties under the

_internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction or matter addressed herein. : :
This email may contain confidential arid privileged material forthe ~~~ |
- Sole use of the intended recipient(s). Any review, use, distribution . :
__ OF disclosure by others is strictly prohibited If you are not the _ . P

‘intended recipient (or authorized to receive for the recipient),

please contact the sender by reply email and delete all copies of this .
message. - oO

To reply to our email administrator directly, please send an email to
jafonauer@aronauerlaw.com. ,

The Law Office of Jacob Aronauer OS : oe |

htipsi//mail.google.com/mail/u/O?ik=bie83d1fefaview=pt&search=a...d-a%3Ar-5948582657935118018&simpiamsg-a%3Ar1480131740221428737 , ‘Page 1 of 2.

 
(Ne Law Olices of Jacob Aronauer Mail - JORDAN ©

. 3/20, 11:36 AM
Case 2:18-cv-02430-SJF-ARL Document 99 Filed 04/06/20 Page 28 of 28 PagelD #: 655

     
  

 

f-

M4

winogle

 

Jacob #  QerohauerQeronaugraw.coms,

'
:
i
i
i

 

 

 

Jacob Aronauer <jaronauer@aronauerlaw.com> | i oO Wed, Mar 25, 2020 at 8:32 AM
To: Robert Milman <rob@mmmlaboriaw.com>, Yale Pollack <ypollack@yalepollacklaw.com> : ;

ie

Robert,

Why does Emanuel! make everything so hard?
[Quoted text hidden] -
[Quoted text hidden]

t
t
f
a.
i
4

htths://mall.google.com/mait/u/O?ik=b1e83d fetBviewspt&search=..sg-a%3Ar27463942004539224808simpl=msg-a%3Ar2

746394200453922480 Page 1.of T

 

 
